Filed 5/24/21 Vasquez v. City of Pasadena CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 RITO VASQUEZ,                                                    B309082

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No. 20STCV09493)
           v.

 CITY OF PASADENA,

           Defendant and Respondent.




     APPEAL from an order of the Superior Court of Los
Angeles County, Randolph M. Hammock, Judge. Affirmed.
     Irving Meyer for Plaintiff and Appellant.
     Michele Beal Bagneris, City Attorney, and Arnold F. Lee,
Deputy City Attorney, for Defendant and Respondent.
                  _________________________
       Rito Vasquez (Vasquez) attempted to sue his former
employer, the City of Pasadena (the City), for wrongful
termination. After missing the initial deadline to file a claim
with the City, Vasquez filed a petition with the trial court for
leave to bring a lawsuit against the City. The trial court denied
his petition for failure to comply with the California Tort Claims
Act, concluding it lacked jurisdiction to relieve Vasquez from the
claim filing requirement. For the same reason, we affirm the
trial court’s order.
        FACTUAL AND PROCEDURAL BACKGROUND
      Vasquez worked at the City as a maintenance worker for
approximately eight and one-half years. On August 8, 2019, the
City terminated Vasquez’s employment.
      Nearly eight months later, on April 6, 2020, Vasquez filed a
claim with the City alleging wrongful termination. On May 7,
2020, the City denied Vasquez’s claim because it had not been
submitted within six months of his termination, as required by
the Tort Claims Act. (Gov. Code, §§ 901, 911.2.)1 The City
informed Vasquez that his “only recourse at this time is to apply
without delay to [the City] for leave to present a late claim [per]
sections 911.4 to 912.2, inclusive, and section 946.6.”
      Vasquez did not submit a late claim application to the City.
Instead, he filed a petition with the trial court, requesting leave
to bring a lawsuit without first obtaining an administrative
resolution of his claim.
      The trial court denied the petition, finding that Vasquez
had not complied with the procedural requirements set forth in

        1   Subsequent undesignated citations are to the Government
Code.




                                   2
the Tort Claims Act. The trial court determined that Vasquez’s
failure to submit a late claim application with the City, as
required by section 946.6, subdivision (b), fatally undermined his
petition.
       Vasquez timely appealed.
                           DISCUSSION
A.    Applicable Law and Standard of Review
        The Tort Claims Act “establishes certain conditions
precedent to the filing of a lawsuit against a public entity.” (State
of California v. Superior Court (2004) 32 Cal.4th 1234, 1237.)
These include the requirement that a plaintiff must file any claim
relating to a personal injury or damage to personal property with
the public entity no later than six months after the cause of
action accrues. (§ 911.2, subd. (a).) Failing to do so will usually
bar the plaintiff from bringing suit against that entity. (§ 945.4.)
       However, if the injured party fails to file a claim within the
initial six-month time period, he may submit an application to
the public entity for leave to present his claim. (§ 911.4, subd.
(a).) “If the public entity denies the application, . . . section 946.6
authorizes the injured party to petition the court for relief from
the claim requirements.” (Munoz v. State of California (1995) 33
Cal.App.4th 1767, 1777, fn. omitted.)
       “The determination of the trial court in granting or denying
a petition for relief under . . . section 946.6 will not be disturbed
on appeal except for an abuse of discretion.” (J.J. v. County of
San Diego (2014) 223 Cal.App.4th 1214, 1220-1221.)




                                  3
B.    The Trial Court Properly Denied Vasquez’s Section
      946.6 Petition
       On appeal, Vasquez admits that he did not submit a late
claim application to the City. Nonetheless, he argues that he was
entitled to file a section 946.6 petition with the trial court, and
that his petition should have been granted.
       We do not agree. To succeed on a section 946.6 petition, the
petitioner must show that he submitted a late claim application
to the public entity pursuant to section 911.4, and that the
application was either denied or should be deemed denied.
(§ 946.6, subd. (b)(1).) To grant a section 946.6 petition, the trial
court must find, among other things, that the petitioner
“appli[ed] to the board under [s]ection 911.4 . . . within a
reasonable time” (§ 946.6, subd. (c)), “not to exceed one year after
the accrual of the cause of action.” (§ 911.4, subd. (b).) “ ‘[F]iling
a late-claim application within one year after the accrual of a
cause of action is a jurisdictional prerequisite to a claim-relief
petition. . . .’ [Citations.]” (J.J. v. County of San Diego, supra,
223 Cal.App.4th at p. 1221; Munoz v. State of California, supra,
33 Cal.App.4th at p. 1779.) Because Vasquez never submitted a
late claim application to the City, the trial court correctly denied
his section 946.6 petition.
       Vasquez raises five arguments contesting this conclusion.
First, he insists that the Tort Claims Act allows claimants to
choose between submitting a late claim application to a public
entity or filing a section 946.6 petition directly with the court.
His interpretation relies on the wording of section 911.4, which
states that “a written application may be made to the public
entity for leave to present [a late] claim.” (Id., subd. (a), italics
added.) This permissive language does allow claimants to choose




                                  4
whether to submit a late claim application. However, section
946.6 makes it clear that choosing not to submit the application
has consequences. Without submitting a late claim application, a
claimant cannot successfully petition to bring a lawsuit against a
public entity. (§ 946.6, subd. (b)(1) [petitioners “shall show”
“[t]hat application was made to the board under [§] 911.4”].) As
we have explained, the filing of a late claim application is a
jurisdictional prerequisite.
       Second, Vasquez contends that his failure to file a late
claim application should be excused by the doctrine of substantial
compliance. Vasquez repeatedly argues that he substantially
complied with section 946.6 by filing a late claim with the City in
April of 2020, effectively giving the City all the information it
would need to evaluate his claim and negotiate a possible
settlement. This argument is meritless. “ ‘ “[I]t is well-settled
that claims statutes must be satisfied even in face of the public
entity’s actual knowledge of the circumstances surrounding the
claim. Such knowledge—standing alone—constitutes neither
substantial compliance nor basis for estoppel.” [Citation.]’
[Citation.]” (J.J. v. County of San Diego, supra, 223 Cal.App.4th
at p. 1220, quoting City of San Jose v. Superior Court (1974) 12
Cal.3d 447, 455.)
       Third, Vasquez suggests that he complied with section
946.6, because the City’s initial rejection of his claim as untimely
should be deemed a denial of any late claim application Vasquez
could have filed. This conflates Vasquez’s late claim presentation,
which he filed on April 6, 2020, with the late claim application
required by section 946.6, which he never submitted. The City’s
rejection of Vasquez’s late claim presentation as untimely does
not indicate how the City would have responded to a properly




                                 5
submitted late claim application. On this record, we cannot agree
with Vasquez’s assertions that applying to the City would have
been a fruitless exercise.
       Fourth, Vasquez argues that the City cannot demonstrate
that it would be prejudiced by Vasquez’s petition. This argument
is premature. Under section 946.6, the question of prejudice to a
public entity is not reached until after the petitioner meets his
burden to show that a late claim application was submitted and
denied (or deemed denied), and that his late claim should be
excused for a statutorily enumerated reason, such as
inadvertence or excusable neglect. (§ 946.6, subd. (c)(1)-(3).)
Because Vasquez cannot satisfy the first part of his burden, it is
irrelevant whether the City demonstrated prejudice.
       Lastly, Vasquez argues that, in the interest of fairness, we
should bend the Tort Claim Act’s procedural rules to reach the
merits of his claim. He cites case law holding that the act “should
not be applied to snare the unwary where its purpose has been
satisfied,” and maintains that we should fulfil the spirit of the
law by excusing Vasquez’s technical noncompliance. (Elias v.
San Bernardino County Flood Control Dist. (1977) 68 Cal.App.3d
70, 74.) But Vasquez is not an unwary party felled by an arcane
quirk of procedure. When his late claim was first rejected by the
City, the City expressly notified Vasquez of the need to submit a
late claim application as soon as possible in order to preserve his
claim. Under these circumstances, Vasquez’s failure to even
attempt compliance with section 946.6 cannot be excused.




                                6
                            DISPOSITION
     The order is affirmed. The parties shall each bear their
own costs on appeal.
     NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 7